Citation Nr: 1622428	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-46 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected status post total right knee replacement (right knee disability).  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to in-service asbestos exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This matter was previously before the Board in February 2015, when it was remanded to schedule the Veteran for a Board hearing pursuant to his request.  

In August 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the record.  

The Board notes that during the pendency of the appeal, the RO, in an April 2016 rating decision, assigned a temporary evaluation of 100 percent to the Veteran's right knee disability, effective February 3, 2016, based on surgery or other treatment necessitating convalescence.  Because the grant of a temporary total rating does not constitute a full grant of the benefit sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The issue of entitlement to service connection for type II diabetes has been raised by the record in a September 2015 statement, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.  

REMAND

The Veteran contends that he is entitled to an increased rating for his service-connected right knee disability.  Additionally, the Veteran maintains that he is entitled to service connection for COPD resulting from exposure to asbestos while serving aboard the USS John F. Kennedy from 1972 to 1974, which was known to use asbestos for insulation.  Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.  

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  While the mere passage of time does not render inadequate an examination that was otherwise adequate for rating purposes when it was prepared, a new examination is appropriate when a veteran asserts that the disability in question has undergone an increase in severity since the last examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); VAOPGCPREC 11-95 (1995).  

Here, the Board notes that the Veteran was last afforded a VA knee and lower leg examination in May 2012, which, in pertinent part, noted that the Veteran did not have any functional loss and/or functional impairment of the knee and lower leg.  However, based on the Veteran's testimony at the August 2015 hearing, in addition to recent VA treatment records, there is evidence indicating that the Veteran's disability may have worsened since the last VA examination was conducted over 4 years ago.  Specifically, at the hearing, the Veteran stated that over the past few years, he has experienced right knee instability, in addition to increased weakness and pain.  Additionally, the Veteran's VA treatment records indicate that in February 2016, the Veteran underwent surgery to revise his right knee total replacement from approximately 15 years prior.  Thus, the Board finds that a new VA examination is both warranted and necessary to determine the current nature and severity of the Veteran's right knee disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Snuffer, 10 Vet. App. at 402-03.  

With respect to claims of entitlement to service connection, a VA medical opinion is warranted where there is competent evidence of a current disability and an indication that the current disability may be associated with an in-service event, injury, or disease.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In the instant case, a December 2007 letter from a VA pulmonologist confirms a diagnosis of COPD.  Additionally, the Veteran was stationed on the USS John F. Kennedy for nearly 2 years; according to the September 2010 Statement of the Case, the USS John F. Kennedy used asbestos as insulation.  As set forth in his June 2009 notice of disagreement, the Veteran has also suggested that his COPD is not due to other causes, such as smoking, as he did not begin smoking until approximately 2 years after enlisting in the military.  However, it appears that the Veteran also suggested that his COPD might be due to in-service secondhand smoke exposure, as he noted that secondhand smoke was prevalent in tight quarters and confined spaces.  Particularly in light of the Veteran's COPD diagnosis and in-service exposure to asbestos, there is an indication that the Veteran's COPD may be due to his active service.  Thus, a medical opinion that addresses the etiology of the Veteran's COPD is necessary prior to adjudicating the instant claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

On remand, the AOJ should attempt to obtain any outstanding medical records that may be pertinent to the Veteran's claims.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the current nature and severity of his service-connected right knee disability.  The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the designated examiner.  

All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should provide the following information:

The examiner should identify the symptoms and manifestations associated with the Veteran's right knee disability, to specifically include:  (a) whether the Veteran has chronic residuals consisting of severe painful motion or weakness in the affected extremity; (b) range of motion measurements, including motion accompanied by pain; (c) whether there is any functional impairment, including upon repetitive use testing, or due to pain, incoordination, weakened movement, and excess fatigability on use, and if so, the examiner should express such functional loss in terms of additional degrees of limited motion; and (d) whether the Veteran has nonunion of the tibia and fibula, with loose motion, and which requires a brace.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

3.	Obtain an opinion from an appropriate examiner regarding the nature and etiology of the Veteran's COPD.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for a VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's COPD initially manifested in, or is otherwise etiologically related to, the Veteran's active military service.

In rendering this opinion, the examiner should, at a minimum, note and discuss the Veteran's in-service exposure to asbestos, in addition to the Veteran's contentions regarding second-hand smoke exposure.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

4.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claims.  If any benefits sought are not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matters should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

